Filed 3/25/15 P. v. Davey CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065984

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD134140)

KEVIN ROGER DAVEY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kenneth

K. So, Judge. Affirmed.



         Gary V. Crooks, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Kevin Roger Davey appeals the denial of his motion to recall his sentence under

Penal Code section 1170.126. Davey had been convicted in California of committing

sexual offenses against minors. He had also been convicted of aggravated sodomy
against a nine-year-old child and aggravated burglaries in other states. In 1998, Davey

pleaded guilty to failing to register as a sex offender and was sentenced to 25 years to

life.

        Appointed appellate counsel filed a brief presenting no argument for reversal, but

invited this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal. 3d 436. After having independently reviewed the entire record for error, as

required by Anders v. California (1967) 386 U.S. 738 and Wende, we affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

        Davey filed a motion to recall his sentence under Penal Code section 1170.126.

At a hearing on April 11, 2014, Davey said he was mentally ill and needed treatment. He

was not seeking release into the community but wanted to attend a program designed for

violent sexual offenders committed to the state mental health system. Davey's trial

counsel acknowledged if Davey qualified as a sexually violent predator, he would not be

eligible for a hearing to recall his sentence under section 1170.126.

        The People presented evidence concerning Davey's prior criminal offenses and

extensive prison disciplinary record, his admissions that he wanted to have sexual

relations with boys, and a psychologist's report stating that he obviously represents a

sexual threat to the community were he not incarcerated.

        The trial court found that resentencing Davey would pose an unreasonable public

safety risk and denied his petition.



                                             2
                                       DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel has presented no argument for reversal, and

invited this court to review the record for error in accordance with People v. Wende,

supra, 25 Cal. 3d 436. Pursuant to Anders v. California, supra, 386 U.S. 738, counsel

identified the following as a possible, but not arguable, issue: "Did the trial court abuse

its discretion in rendering judgment?"

       A review of the record pursuant to Wende and Anders, including the issue

suggested by counsel, has disclosed no reasonably arguable appellate issue. Davey has

been represented by competent counsel on this appeal. We granted Davey permission to

file a brief on his own behalf. He has not responded.

                                      DISPOSITION

       The judgment is affirmed.


                                                                           MCDONALD, J.

WE CONCUR:



MCCONNELL, P. J.



HALLER, J.




                                              3